EXHIBIT 10(AD) - MATERIAL CONTRACTS

Supplement to Exchange Agreement


On or about November 17, 1998, National Western Life Insurance Company
("National Western"), a Colorado insurance company, and Alternative Benefit
Management, Inc. ("ABM"), a Nevada corporation, inter alia, entered into an
Exchange Agreement (the "Exchange Agreement").

National Western and ABM intended for the Exchange Agreement to transfer all of
National Western's non-qualified supplemental benefit plan obligations to ABM in
consideration for a cash contribution from National Western to ABM.

Unfortunately, the non-qualified supplemental benefit plan obligation for the
former employee of National Western was omitted from the assignment and
assumption of plan obligations and the associated cash contributions
calculations.

National Western and ABM intend to correct this oversight. Accordingly, National
Western and ABM hereby agree as follows:


 1. In exchange for cash contribution of eight thousand nine hundred forty-eight
    and 33/100 dollars ($8,948.33) payable from National Western to ABM upon
    execution of this Supplement, ABM assumes the liabilities associated with
    and the Charles S. LaShelle as if such liabilities and administration were a
    part of the original Exchange Agreement.
 2. The Exchange Agreement will not be altered, amended or modified in any way
    except as specifically described herein.
    
    

Executed this 12th day of April, 2002.

 

Alternative Benefit Management, Inc.

     

\S\ Steve Pavlicek

 

By: Steve Pavlicek

 

It: Senior Vice President & Controller

     

National Western Life Insurance Company

     

\S\ James P. Payne

 

By: James P. Payne

 

It: Senior Vice President-Secretary

   

